DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022, has been entered.

Claim Objections
Claims 12 and 23 objected to because of the following informalities:  The magnetic field should be “the static magnetic field.” Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 18, “the selected…” lack antecedent basis. 
In re claim 28, it is unclear what is the metes and bounds of limitation “determining a calibration constant based on a proton density of the contrast agent in blood and a constant determined by an image space intensity value determined by the magnetic resonance imaging device” are. 
Does it mean determining a calibration constant based on:
1) a proton density of the contrast agent in blood
And
2) a constant determined by an image space intensity value determined by the magnetic resonance imaging device? 
Is the calibration constant different than the constant in 2)? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-8, 10, 12-17, 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum et al. (US 2012/0092010, hereinafter Corum ‘010) in view of Cremillieux et al. (US 2001/0031242, hereinafter Cremillieux ‘242).
In re claim 1, Corum ‘010 teaches a method of positive-contrast magnetic resonance imaging of a subject, comprising: 
Selecting image acquisition parameters for operation of a magnetic imaging device, the image acquisition parameters including a repetition time (TR) and a time to echo (TE), wherein the repetition time (TR) is less than 10 ms and the time to echo (TE) is less than 300 us (0039, 0041). 
introducing a paramagnetic or superparamagnetic [blood pool] contrast agent into [vasculature of] a region of interest in the subject (0031-0037, however Corum ‘010 teaches “A method can be used to convert a negative contrast to positive contrast and such methods can be applied to track SPIO labels in cardiovascular system.” 0034, hence, it would have been obvious to introduce the contrast agent into vasculature of a region of interest when tracking SPIO labels in cardiovascular system in order to obtain image containing SPIO signals); 
applying, with a static magnetic resonance imaging device (note that a MRI system is either inherent as the basis of MRI operation, or obvious to use a static magnetic as a B0 field in any conventional pre-clinical or clinical system in order to provide an equilibrium state for proton spins which is also establish by Applicant submitted references as well, see Corum 010, para 0039, 4.7T or 9.4T is static magnet; see also Cremillieux ‘242, 0057, 2Tesla Magnet is a static magnet), a magnetic field to the region of interest; applying a radio frequency pulse sequence at the repetition time (TR) and at a magnetic field gradient to excite protons in the region of interest (0039, 0041), 
measuring a response signal produced during relaxation of the protons (note that MRI is inherently proton imaging which detect the relaxation of protons with different TE/TR, 0050, also see Cremillieux ‘242, 0003-0004, 0060, 0065, 0071) at the time to echo (TE) from the region of interest, (0039, 0041). 
determining, from the response signal, image values for respective voxels in three dimensions making up the region of interest (0039, 0041, 0050-0052);
Corum ‘010 fails to teach introducing a paramagnetic paramagnetic or superparamagnetic blood pool contrast agent in vasculature of a region of interest in the subject; determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest. 
Cremillieux ‘242 teaches introducing a paramagnetic paramagnetic or superparamagnetic blood pool contrast agent in vasculature of a region of interest in the subject (0017, 0034, 0036, 0038, 0053, 0065); determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest (0063-0065, 0069-0074, 0078-0081). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Cremillieux ‘242 in order to allow simultaneous high-resolution lung ventilation/perfusion imaging. 
In re claim 2, Cremillieux ‘242 teaches determine a concentration of the contrast agent on a per subregion basis based on corresponding ones of the image values that are corresponding located within the region of interest (fig. 2, fig. 3, 0063-0065, 0069-0074, 0078-0081). 
In re claim 3, Cremillieux ‘242 teaches generating an image representative of the blood volume in the vasculature in the region of interest (fig. 2 and fig. 3, 0069, 0079) 
In re claim 4, Corum ‘010 teaches wherein the acquired signal comprises an absolute quantitative signal (0039, 0041, note that magnitude is an absolute quantitative signal). 
In re claim 5, Corum ‘010 teaches further comprising setting the time to echo (TE) to a value from 1 us to 300 .mu.s. (0039) 
In re claim 7, Corum ‘010 teaches further comprising setting the repetition time (TR) to a value from 2 to 10 ms (0039). 
In re claim 8, Corum ‘010 teaches further comprising setting the flip angle to a value from 10.degree. to 30.degree. (0039). 
In re claim 10, Corum ‘010 teaches further comprising measuring the response signal along radial trajectories in k-space (0018, 0047). 
In re claim 12, Corum ‘010 teaches wherein the magnetic field has a strength ranging from about 0.2 T to about 14.0 T (0039). 
In re claim 13, Cremillieux ‘242 teaches further comprising determining, for a given one or more of the subregions, a proportion of blood volume based on corresponding ones of the image values that are correspondingly located within the region of interest (fig. 2, fig. 3, 0063-0065, 0069-0074, 0078-0081).
In re claim 14, Corum ‘010 teaches wherein the paramagnetic nanoparticles comprise iron oxide nanoparticles, a gadolinium chelate, or a gadolinium compound (0032). 
In re claims 14, 15, Cremillieux ‘242 teaches wherein the iron oxide nanoparticles comprise a material selected from the group consisting of Fe304 (magnetite), y-Fe203 (maghemite), a-Fe203 (hematite), ferumoxytol, ferumoxides, ferucarbotran, and ferumoxtran (0022).
In re claim 16, Cremillieux ‘242 teaches wherein the gadolinium compound is selected from the group consisting of gadofosveset trisodium, gadoterate meglumine, gadoxetic acid disodium salt, gadobutrol, gadopentetic dimeglumine, gadobenate dimeglumine, gadodiamide, gadoversetamide, and gadoteridol (0027).
In re claim 17, it would have been obvious to further comprising calibrating a magnetic resonance imaging device to determine the TR, the TE, and the flip angle in order to ensure the optimal operation of a MRI system. It is known that MRI system always need to calibrate or conducting testing scans before the actual scans to ensure system operation at the optimal settings, or to adjust parameters such as TE, TR, or flip angle of the scan to obtain optimal results. 
In re claim 19, Corum ‘010 teaches wherein the region of interest is a vascular region, a tissue compartment, an extracellular space, or an intracellular space containing the contrast agent (0033, 0038, 0040, 0049, 0054, 0057, 0060, fig. 3-4). 
In re claim 20, Corum ‘010 teaches system for magnetic resonance imaging of a region of interest of a subject, comprising: a magnetic resonance imaging device operative to generate signals for forming a magnetic resonance image of the region of interest (0015), and 
one or more processors and memory, and computer-executable instructions stored in the memory that, upon execution by the one or more processors (0015-0019), cause the system to carry out operations, comprising: 
operating the magnetic resonance imaging device with a radio frequency pulse sequence comprising: 
applying a static magnetic field to the region of interest (note that a MRI system is either inherent as the basis of MRI operation, or obvious to use a static magnetic as a B0 field in any conventional pre-clinical or clinical system in order to provide an equilibrium state for proton spins which is also establish by Applicant submitted references as well, see Corum 010, para 0039, 4.7T or 9.4T is static magnet; see also Cremillieux ‘242, 0057, 2Tesla Magnet is a static magnet);
applying the radio frequency pulse sequence at a repetition time (TR) and at a magnetic field gradient to provide a selected flip angle to excite protons in the region of interest within a magnetic field generated by the magnetic resonance device, wherein the repetition time is less than about 10 ms, 
measuring a response signal produced during relaxation of the protons (note that MRI is inherently proton imaging which detect the relaxation of protons with different TE/TR, 0050, also see Cremillieux ‘242, 0003-0004, 0060, 0065, 0071) at a time to echo (TE) from the region of interest, wherein the time to echo is less than about 300 .mu.s. (0039, 0041).
determining, from the response signal, image values for respective voxels in three dimensions making up the region of interest (0039, 0041, 0050-0052);
Corum ‘010 fails to determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest. 
Cremillieux ‘242 teaches determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest (0063-0065, 0069-0074, 0078-0081). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Cremillieux ‘242 in order to allow simultaneous high-resolution lung ventilation/perfusion imaging. 
In re claim 23, Corum ‘010 teaches wherein the magnetic field has a strength from 3.0 T to 14.0 T (0039).
In re claim 24, Cremillieux ‘242 teaches further comprising: determining a concentration of the paramagnetic or superparamagnetic blood pool contrast agent in the vasculature of the region of interest from the intensity signal; and determining the blood volume in the region of interest from the determined concentration (0063-0065, 0069-0074, 0078-0081).

Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Cremillieux ‘242, in view of Kim et al. (In Vivo Quantification of Transvascular Water Exchange During the Acute Phase of Permanent Stroke, Magn Reson Med. 2008 October; 60(4): 813–821, hereinafter Kim ‘2008).
In re claim 21, Cremillieux ‘242 fails to teach further comprising establishing a protocol comprising, prior to introducing the paramagnetic or superparamagnetic contrast agent into the vasculature of the region of interest, establish a protocol by determining relaxivity constants for a medium, the medium comprising the contrast agent and blood. 
Kim ‘2008 teaches prior to introducing the paramagnetic or superparamagnetic contrast agent into the vasculature of the region of interest, establish a protocol by determining relaxivity constants for a medium, the medium comprising the contrast agent and blood (page 6, para 1-2, note that T1h-Pre is T1 blood before the administration of Gd-PGC, page 7, para 1). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Kim ‘2008 in order to estimate the relative cerebral blood volume. 
In re claim 27, Kim ‘2008 teaches further comprising, prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature, obtaining relaxivity constants of the longitudinal and transverse relaxation times by measuring T1 and T2 or T2* at a plurality of concentrations in calibration samples of the contrast agent in blood (page 6, para 1-2, note that T1h-Pre is T1 blood before the administration of Gd-PGC, page 7, para 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Cremillieux ‘242, in view of Wang et al. (Improving detection specificity of iron oxide nanoparticles (IONPs) using the SWIFT sequence with long T2 suppression, Magn Reson Imaging. 2014 Jul; 32(6): 671–678, Published online 2014 Mar 12, hereinafter Wang ‘2014).
In re claim 9, Corum ‘010 in view of Cremillieux ‘242 fail to teach determining a contrast to noise ratio of the image of the region of interet.
Wang ‘2014 teaches a calculation of CNR (Table 1, page 6). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the contrast to noise ratio of Wang ‘2014 in order to evaluate the improvements made by the contrast agent. 

Claims 18, 21, 22, 25, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Cremillieux ‘242, in view of Gharagouzloo et al. (Quantitative Contrast-Enhanced MRI with Superparamagnetic Nanoparticles Using Ultrashort Time-to-Echo Pulse Sequences, Magnetic Resonance in Medicine 74:431–441, Published online 28 August 2014 in Wiley Online Library (wileyonlinelibrary.com), from IDS filed on April 19, 2019, hereinafter Gharagouzloo ‘2014).
In re claim 18, Corum ‘010 and Cremillieux ‘242 fail to teach determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest. 
Gharagouzloo ‘2014 teaches determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest (pages 432-433, Theory; Method, equation 1-4).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Gharagouzloo ‘2014 in order to transform UTE intensities directly into concentration using experimentally determined relaxivity constants and image acquisition parameters. 
In re claim 21, Gharagouzloo ‘2014 teaches further comprising establishing a protocol comprising, prior to introducing the paramagnetic or superparamagnetic contrast agent into the vasculature of the region of interest, establish a protocol by determining relaxivity constants for a medium, the medium comprising the contrast agent and blood (fig. 1, step 2). 
In re claim 22, Gharagouzloo ‘2014 teaches further comprising determining a calibration constant for a spoiled gradient echo equation based on a signal intensity received at the magnetic resonance imaging device and a proton density of the medium (pages 432-433, Theory; Method, equation 1-4).
In re claim 25, Gharagouzloo ‘2014 teaches wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation (pages 432-433, Theory; Method, equation 1-4).
In re claim 26, Gharagouzloo ‘2014 teaches wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation, wherein the concentration is a function of the image value, the image acquisition parameters of the protocol, longitudinal and transverse relaxation times of the contrast agent in blood, and a calibration constant of the magnetic resonance imaging device (pages 432-433, Theory; Method, equation 1-4).
In re claim 27, Gharagouzloo ‘2014 teaches further comprising, prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature, obtaining relaxivity constants of the longitudinal and transverse relaxation times by measuring T1 and T2 or T2* at a plurality of concentrations in calibration samples of the contrast agent in blood (page 432, fig. 1, method).
In re claim 28, Gharagouzloo ‘2014 teaches further comprising, prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature, determining a calibration constant based on a proton density of the contrast agent in blood and a constant determined by an image space intensity value determined by the magnetic resonance imaging device(pages 432-433, Theory; Method, equation 1-4, Kp Calibration).

Claims 18, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Cremillieux ‘242 in view of Zhang et al. (T1-Weighted Ultrashort Echo Time Method for Positive Contrast Imaging of Magnetic Nanoparticles and Cancer Cells Bound With the Targeted Nanoparticles, J Magn Reson Imaging. 2011 January ; 33(1): 194–202, hereinafter Zhang ‘2011), and Rohrer et al. (Comparison of Magnetic Properties of MRI Contrast Media Solutions at Different Magnetic Field Strengths, Investigative Radiology, Volume 40, Number 11, November 2005, hereinafter Rohrer ‘2005), and/or in view of Murase, Kenya (Generalized equation for describing the magnetization in spoiled gradient-echo imaging, Magnetic Resonance Imaging 29 (2011) 723–730, hereinafter Murase ‘2011). 
In re claims 18 and 25, Corum ‘010 and Cremillieux ‘242 fail to teach determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest. 
Zhang ‘2011 teaches determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation (page 4, para 3, and Signal Simulation and Contrast Analyses, equation 3; page 5, paras 1-2, where T2 was substituted for T*2. Note that Applicant describes spoiled gradient echo equation as either equation 3 or 4 in para 0092, while R1 is an inverse of T1, and R2 is an inverse of T2, See Zhang ‘2011, page 4 para 3; this is the same equation as Zhang ‘2011’s equation 3) and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest (page 4, equation 3, page 5, para 1-2). 
Furthermore, Rohrer ‘2005 teaches calculation of relaxvities with respect to concentration of contrast medium (page 718, Calculation of Relaxivities, equation 3a&b).
When Substitute T1 or T2 of Rohrer ‘2005 into Zhang ‘2011’s equation 3, this new equation is the exactly the same as the Applicant’s equation 3 and 4 in para 0092 as the spoiled gradient echo equation. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Zhang ‘2011 in order to use the basic MRI principle for the calculation of the signal intensity produced by MR excitation, and to include the features of Rohrer ‘2005 in order to take into contrast agent into account in order to determine the relaxation rate of the mixture. 
Even if somehow, Corum ‘010 and Cremillieux ‘242 in view of Zhang ‘2011 and Rohrer ‘2005 fail to teach the specific word “a spoiled gradient echo equation,” but teaches using UTE type of sequence to determine the concentration. 
Murase ‘2011 teaches: 
Recently, pulse sequences with ultrashort echo time (UTE) have been introduced and have the potential to visualize various tissues and materials using clinically used magnetic resonance (MR) scanners [1–3]. For tissues with long transverse relaxation times (T2), the steady-state signal can be described by the well-known regular Ernst equation for spoiled gradient-echo (SPGR) imaging sequences [4,5]. As pointed out by Springer et al. [6], however, for tissues or materials with extremely short T2, marked relaxation of transverse magnetization takes place during radiofrequency (RF) excitation which leads to the so-called in-pulse relaxation effects. More recently, Carl et al. [7] and Robson and Gatehouse [8] also reported that in-pulse relaxation effects are significant and important for UTE imaging. In these cases, the regular Ernst equation is not valid because this equation has been derived with an assumption that the RF-pulse effect is represented by a simple instantaneous rotation of the magnetization vector and immediately followed by free relaxation.
See page 723, Introduction para 1. 
Murase ‘2011 then teaches a generalized equation for describing the magnetization in SPGR imaging, in which both the in-pulse relaxation and MT effects are taken into account, and to validate this equation by comparing with the regular Ernst equation [5] and analytical solution in which the in-pulse transverse relaxation is considered [6]. See page 724, col. right, para 1; pages 725-726, 2.2 Derivation of a generalized equation for steady-state magnetization in SPGR imaging. 
And this generalized equation is being interpreted as a spoiled gradient echo equation. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Zhang ‘2011 in order to use the basic MRI principle for the calculation of the signal intensity produced by MR excitation, and to include the features of Rohrer ‘2005 in order to take into contrast agent into account in order to determine the relaxation rate of the mixture, and to include the features of Murase ‘2011 in order to consider both the in-pulse relaxation and MT effects when applying an off or on-resonance RF pulse to samples with two proton pools (free and restricted pools). 
In re claim 26, as shown above, Corum ‘010 and Cremillieux ‘242 in view of Zhang ‘2011 and Rohrer ‘2005, and/or in view of Murase ‘2011 teach wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation (page 4, para 3, and Signal Simulation and Contrast Analyses, equation 3; page 5, paras 1-2, where T2 was substituted for T*2. Note that Applicant describes spoiled gradient echo equation as either equation 3 or 4 in para 0092, while R1 is an inverse of T1, and R2 is an inverse of T2, See Zhang ‘2011, page 4 para 3; this is the same equation as Zhang ‘2011’s equation 3; See also Murase ‘2011, page 724, col. right, para 1; pages 725-726, 2.2 Derivation of a generalized equation for steady-state magnetization in SPGR imaging), teaches wherein the concentration is a function of the image value (page 718, Calculation of Relaxivities, equation 3a&b), the image acquisition parameters of the protocol, longitudinal and transverse relaxation times of the contrast agent in blood, and a calibration constant of the magnetic resonance imaging device (See Zhang ‘2011, page 4, equation 3, page 5, para 1-2). When Substitute T1 or T2 of Rohrer ‘2005 into Zhang ‘2011’s equation 3, this new equation is the exactly the same as the Applicant’s equation 3 and 4 in para 0092 as the spoiled gradient echo equation. 
In re claim 28, as shown above, it is obvious that the equation 3 of Zhang ‘2011 on page 4 can be used to determine K3 which is a calibration constant based on a proton density of the contrast agent in blood and a constant determined by an image space intensity value determined by the magnetic resonance imaging device in order to use basic and known math equation to obtain a desired value in that math equation. 
Furthermore, it would have been obvious to determine such prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature in order to establish a baseline of tissue signal without contrast agent. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010, Cremillieux ‘242, and Kim ‘2008, and still further in view of Zhang ‘2011.
In re claim 22, it is obvious that the equation 3 of Zhang ‘2011 on page 4 can be used to determine K3 which is a calibration constant for a spoiled gradient echo equation based on a signal intensity received at the magnetic resonance imaging device and a proton density of the medium in order to use basic and known math equation to obtain a desired value in that math equation. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Zhang ‘2011 in order to use the basic MRI principle for the calculation of the signal intensity produced by MR excitation. 

Claims 18, 22, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Cremillieux ‘242, in view of Gharagouzloo et al. (Quantitative in vivo concentration determination of magnetic nanoplatforms with ultra-short TE magnetic resonance imaging UTE, 2013, from IDS filed on March 01, 2022, hereinafter Gharagouzloo ‘2013).
In re claim 18, Corum ‘010 and Cremillieux ‘242 fail to teach determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest. 
Gharagouzloo ‘2013 teaches determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation (page 1, theory, note that Theory equation is the same as Applicant’s own spoiled gradient echo equation, see para 0092) and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest (page 1, theory).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Cremillieux ‘242 to include the features of Gharagouzloo ‘2013 in order to transform UTE intensities directly into concentration using experimentally determined relaxivity constants and image acquisition parameters. 
In re claim 25, Gharagouzloo ‘2013 teaches wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation (page 1, theory, note that Theory equation is the same as Applicant’s own spoiled gradient echo equation, see para 0092).
In re claim 26, Gharagouzloo ‘2013 teaches wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation (page 1, theory, note that Theory equation is the same as Applicant’s own spoiled gradient echo equation, see para 0092), wherein the concentration is a function of the image value, the image acquisition parameters of the protocol, longitudinal and transverse relaxation times of the contrast agent in blood, and a calibration constant of the magnetic resonance imaging device (page 1, theory).
In re claim 28, as shown above, it is obvious that the equation of Gharagouzloo ‘2013 on page 1 can be used to determine Kp which is a calibration constant based on a proton density of the contrast agent in blood and a constant determined by an image space intensity value determined by the magnetic resonance imaging device in order to use basic and known math equation to obtain a desired value in that math equation. 
Furthermore, it would have been obvious to determine such prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature in order to establish a baseline of tissue signal without contrast agent. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010, Cremillieux ‘242, and Kim ‘2008, and still further in view of Gharagouzloo ‘2013
In re claim 22, Gharagouzloo ‘2013 teaches further comprising determining a calibration constant for a spoiled gradient echo equation based on a signal intensity received at the magnetic resonance imaging device and a proton density of the medium (page 1, Theory, Kp can be calculated in the same equation with other known values).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010, Cremillieux ‘242 and Kim ‘2008 to include the features of Gharagouzloo ‘2013 in order to transform UTE intensities directly into concentration using experimentally determined relaxivity constants and image acquisition parameters. 

Claims 1-5, 7-8, 10, 12-14,17, 19-21, 23-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 in view of Gharagouzloo et al. (Contrast Enhanced Quantitative UTE (QUTE-CE) MRI for Cerebral Blood Imaging and Cancer Diagnostics, RISE 2014, Abstract ID# 301, Northeastern University, April 10, 2014, hereinafter Gharagouzloo ‘2014/301).
In re claim 1, Corum ‘010 teaches a method of positive-contrast magnetic resonance imaging of a subject, comprising: 
Selecting image acquisition parameters for operation of a magnetic imaging device, the image acquisition parameters including a repetition time (TR) and a time to echo (TE), wherein the repetition time (TR) is less than 10 ms and the time to echo (TE) is less than 300 us (0039, 0041). 
introducing a paramagnetic or superparamagnetic [blood pool] contrast agent into [vasculature of] a region of interest in the subject (0031-0037, however Corum ‘010 teaches “A method can be used to convert a negative contrast to positive contrast and such methods can be applied to track SPIO labels in cardiovascular system.” 0034, hence, it would have been obvious to introduce the contrast agent into vasculature of a region of interest when tracking SPIO labels in cardiovascular system in order to obtain image containing SPIO signals); 
applying, with a static magnetic resonance imaging device (note that a MRI system is either inherent as the basis of MRI operation, or obvious to use a static magnetic as a B0 field in any conventional pre-clinical or clinical system in order to provide an equilibrium state for proton spins which is also establish by Applicant submitted references as well, see Corum 010, para 0039, 4.7T or 9.4T is static magnet), a magnetic field to the region of interest; applying a radio frequency pulse sequence at the repetition time (TR) and at a magnetic field gradient to excite protons in the region of interest (0039, 0041), 
measuring a response signal produced during relaxation of the protons (note that MRI is inherently proton imaging which detect the relaxation of protons with different TE/TR, 0050) at the time to echo (TE) from the region of interest, (0039, 0041). 
determining, from the response signal, image values for respective voxels in three dimensions making up the region of interest (0039, 0041, 0050-0052);
Corum ‘010 fails to teach introducing a paramagnetic paramagnetic or superparamagnetic blood pool contrast agent in vasculature of a region of interest in the subject; determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest. 
Gharagouzloo ‘2014/301 teaches introducing a paramagnetic paramagnetic or superparamagnetic blood pool contrast agent in vasculature of a region of interest in the subject (page 3, introduction, fig. 3, conclusion); determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest (page 3, introduction, I. Calculating Concentration, figs. 2-6,conclusion, etc.). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Gharagouzloo ‘2014/301 in order to provide disease progression profiles dependent on localized fluctuating cerebral blood volume. 
In re claim 2, Gharagouzloo ‘2014/301 teaches determine a concentration of the contrast agent on a per subregion basis based on corresponding ones of the image values that are corresponding located within the region of interest (fig. 6). 
In re claim 3, Gharagouzloo ‘2014/301 teaches generating an image representative of the blood volume in the vasculature in the region of interest (figs. 3-6) 
In re claim 4, Corum ‘010 teaches wherein the acquired signal comprises an absolute quantitative signal (0039, 0041, note that magnitude is an absolute quantitative signal). 
In re claim 5, Corum ‘010 teaches further comprising setting the time to echo (TE) to a value from 1 us to 300 .mu.s. (0039) 
In re claim 7, Corum ‘010 teaches further comprising setting the repetition time (TR) to a value from 2 to 10 ms (0039). 
In re claim 8, Corum ‘010 teaches further comprising setting the flip angle to a value from 10.degree. to 30.degree. (0039). 
In re claim 10, Corum ‘010 teaches further comprising measuring the response signal along radial trajectories in k-space (0018, 0047). 
In re claim 12, Corum ‘010 teaches wherein the magnetic field has a strength ranging from about 0.2 T to about 14.0 T (0039). 
In re claim 13, Gharagouzloo ‘2014/301 teaches further comprising determining, for a given one or more of the subregions, a proportion of blood volume based on corresponding ones of the image values that are correspondingly located within the region of interest (fig. 6).
In re claim 14, Corum ‘010 teaches wherein the paramagnetic nanoparticles comprise iron oxide nanoparticles, a gadolinium chelate, or a gadolinium compound (0032). 
In re claim 17, Gharagouzloo ‘2014/301 teaches further comprising calibrating a magnetic resonance imaging device to determine the TR, the TE, and the flip angle in order to ensure the optimal operation of a MRI system. It is known that MRI system always need to calibrate or conducting testing scans before the actual scans to ensure system operation at the optimal settings, or to adjust parameters such as TE, TR, or flip angle of the scan to obtain optimal results (page 3, methods, phantom concentration graphs, TR graphs, Steps 1; fig. 2, label). 
In re claim 19, Corum ‘010 teaches wherein the region of interest is a vascular region, a tissue compartment, an extracellular space, or an intracellular space containing the contrast agent (0033, 0038, 0040, 0049, 0054, 0057, 0060, fig. 3-4). 
In re claim 20, Corum ‘010 teaches system for magnetic resonance imaging of a region of interest of a subject, comprising: a magnetic resonance imaging device operative to generate signals for forming a magnetic resonance image of the region of interest (0015), and 
one or more processors and memory, and computer-executable instructions stored in the memory that, upon execution by the one or more processors (0015-0019), cause the system to carry out operations, comprising: 
operating the magnetic resonance imaging device with a radio frequency pulse sequence comprising: 
applying a static magnetic field to the region of interest (note that a MRI system is either inherent as the basis of MRI operation, or obvious to use a static magnetic as a B0 field in any conventional pre-clinical or clinical system in order to provide an equilibrium state for proton spins which is also establish by Applicant submitted references as well, see Corum 010, para 0039, 4.7T or 9.4T is static magnet);
applying the radio frequency pulse sequence at a repetition time (TR) and at a magnetic field gradient to provide a selected flip angle to excite protons in the region of interest within a magnetic field generated by the magnetic resonance device, wherein the repetition time is less than about 10 ms, 
measuring a response signal produced during relaxation of the protons (note that MRI is inherently proton imaging which detect the relaxation of protons with different TE/TR, 0050) at a time to echo (TE) from the region of interest, wherein the time to echo is less than about 300 .mu.s. (0039, 0041).
determining, from the response signal, image values for respective voxels in three dimensions making up the region of interest (0039, 0041, 0050-0052);
Corum ‘010 fails to determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest. 
Gharagouzloo ‘2014/301 teaches determining blood quantity values representing blood volume in various subregions in the region of interest based on corresponding ones of the image values that are correspondingly located within the region of interest (figs. 2-6). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 to include the features of Gharagouzloo ‘2014/301 in order to allow simultaneous high-resolution lung ventilation/perfusion imaging. 
In re claim 21, Gharagouzloo ‘2014/301 teaches prior to introducing the paramagnetic or superparamagnetic contrast agent into the vasculature of the region of interest, establish a protocol by determining relaxivity constants for a medium, the medium comprising the contrast agent and blood (page 3, method, R1 and R2 phantom concentration; I. Calculating Concentrations, Step 2). 
In re claim 23, Corum ‘010 teaches wherein the magnetic field has a strength from 3.0 T to 14.0 T (0039).
In re claim 24, Gharagouzloo ‘2014/301 teaches further comprising: determining a concentration of the paramagnetic or superparamagnetic blood pool contrast agent in the vasculature of the region of interest from the intensity signal; and determining the blood volume in the region of interest from the determined concentration (figs.2-6).
In re claim 27, Gharagouzloo ‘2014/301 teaches further comprising, prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature, obtaining relaxivity constants of the longitudinal and transverse relaxation times by measuring T1 and T2 or T2* at a plurality of concentrations in calibration samples of the contrast agent in blood (page 3, method, R1 and R2 phantom concentration; I. Calculating Concentrations, Step 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Gharagouzloo ‘2014/301 in view of Wang ‘2014.
In re claim 9, Corum ‘010 and Gharagouzloo ‘2014/301 fail to teach determining a contrast to noise ratio of the image of the region of interet.
Wang ‘2014 teaches a calculation of CNR (Table 1, page 6). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Gharagouzloo ‘2014/301 to include the contrast to noise ratio of Wang ‘2014 in order to evaluate the improvements made by the contrast agent. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Gharagouzloo ‘2014/301 in view of Cremillieux ‘242.
In re claim 15, Corum ‘010 and Gharagouzloo ‘2014/301 fail to teach wherein the iron oxide nanoparticles comprise a material selected from the group consisting of Fe304 (magnetite), y-Fe203 (maghemite), a-Fe203 (hematite), ferumoxytol, ferumoxides, ferucarbotran, and ferumoxtran. 
Cremillieux ‘242 teaches wherein the iron oxide nanoparticles comprise a material selected from the group consisting of Fe304 (magnetite), y-Fe203 (maghemite), a-Fe203 (hematite), ferumoxytol, ferumoxides, ferucarbotran, and ferumoxtran (0022).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Gharagouzloo ‘2014/301 to include the features of Cremillieux ‘242 in order to allow simultaneous high-resolution lung ventilation/perfusion imaging. 
In re claim 16, Cremillieux ‘242 teaches wherein the gadolinium compound is selected from the group consisting of gadofosveset trisodium, gadoterate meglumine, gadoxetic acid disodium salt, gadobutrol, gadopentetic dimeglumine, gadobenate dimeglumine, gadodiamide, gadoversetamide, and gadoteridol (0027).

Claims 18, 22, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corum ‘010 and Gharagouzloo ‘2014/301 in view of Zhang ‘2011, and Rohrer ‘2005, and/or in view of Murase ‘2011. 
In re claims 18 and 25, Corum ‘010 and Gharagouzloo ‘2014/301 fail to teach determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest. 
Zhang ‘2011 teaches determining the concentration of the paramagnetic or superparamagnetic contrast agent further comprises using a spoiled gradient echo equation (page 4, para 3, and Signal Simulation and Contrast Analyses, equation 3; page 5, paras 1-2, where T2 was substituted for T*2. Note that Applicant describes spoiled gradient echo equation as either equation 3 or 4 in para 0092, while R1 is an inverse of T1, and R2 is an inverse of T2, See Zhang ‘2011, page 4 para 3; this is the same equation as Zhang ‘2011’s equation 3) and includes determining the intensity of the image space value for a given subregion as a function of the selected time to echo (TE), the selected repetition time (TR), the selected flip angle (0), a longitudinal relaxation time T1, a transverse relaxation time T2*, a calibration constant K dependent on a coil of the magnetic resonance imaging device, and a proton density p of the region of interest (page 4, equation 3, page 5, para 1-2). 
Furthermore, Rohrer ‘2005 teaches calculation of relaxvities with respect to concentration of contrast medium (page 718, Calculation of Relaxivities, equation 3a&b).
When Substitute T1 or T2 of Rohrer ‘2005 into Zhang ‘2011’s equation 3, this new equation is the exactly the same as the Applicant’s equation 3 and 4 in para 0092 as the spoiled gradient echo equation. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Gharagouzloo ‘2014/301 to include the features of Zhang ‘2011 in order to use the basic MRI principle for the calculation of the signal intensity produced by MR excitation, and to include the features of Rohrer ‘2005 in order to take into contrast agent into account in order to determine the relaxation rate of the mixture. 
Even if somehow, Corum ‘010 and Gharagouzloo ‘2014/301 in view of Zhang ‘2011 and Rohrer ‘2005 fail to teach the specific word “a spoiled gradient echo equation,” but teaches using UTE type of sequence to determine the concentration. 
Murase ‘2011 teaches: 
Recently, pulse sequences with ultrashort echo time (UTE) have been introduced and have the potential to visualize various tissues and materials using clinically used magnetic resonance (MR) scanners [1–3]. For tissues with long transverse relaxation times (T2), the steady-state signal can be described by the well-known regular Ernst equation for spoiled gradient-echo (SPGR) imaging sequences [4,5]. As pointed out by Springer et al. [6], however, for tissues or materials with extremely short T2, marked relaxation of transverse magnetization takes place during radiofrequency (RF) excitation which leads to the so-called in-pulse relaxation effects. More recently, Carl et al. [7] and Robson and Gatehouse [8] also reported that in-pulse relaxation effects are significant and important for UTE imaging. In these cases, the regular Ernst equation is not valid because this equation has been derived with an assumption that the RF-pulse effect is represented by a simple instantaneous rotation of the magnetization vector and immediately followed by free relaxation.
See page 723, Introduction para 1. 
Murase ‘2011 then teaches a generalized equation for describing the magnetization in SPGR imaging, in which both the in-pulse relaxation and MT effects are taken into account, and to validate this equation by comparing with the regular Ernst equation [5] and analytical solution in which the in-pulse transverse relaxation is considered [6]. See page 724, col. right, para 1; pages 725-726, 2.2 Derivation of a generalized equation for steady-state magnetization in SPGR imaging. 
And this generalized equation is being interpreted as a spoiled gradient echo equation. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Corum ‘010 and Gharagouzloo ‘2014/301 to include the features of Zhang ‘2011 in order to use the basic MRI principle for the calculation of the signal intensity produced by MR excitation, and to include the features of Rohrer ‘2005 in order to take into contrast agent into account in order to determine the relaxation rate of the mixture, and to include the features of Murase ‘2011 in order to consider both the in-pulse relaxation and MT effects when applying an off or on-resonance RF pulse to samples with two proton pools (free and restricted pools). 
In re claim 22, it is obvious that the equation 3 of Zhang ‘2011 on page 4 can be used to determine K3 which is a calibration constant for a spoiled gradient echo equation based on a signal intensity received at the magnetic resonance imaging device and a proton density of the medium in order to use basic and known math equation to obtain a desired value in that math equation. 
In re claim 26, as shown above, Corum ‘010 and Gharagouzloo ‘2014/301 in view of Zhang ‘2011 and Rohrer ‘2005, and/or in view of Murase ‘2011 teach wherein the step of determining the concentration of the paramagnetic or superparamagnetic blood pool contrast agent comprises using a spoiled gradient echo equation (page 4, para 3, and Signal Simulation and Contrast Analyses, equation 3; page 5, paras 1-2, where T2 was substituted for T*2. Note that Applicant describes spoiled gradient echo equation as either equation 3 or 4 in para 0092, while R1 is an inverse of T1, and R2 is an inverse of T2, See Zhang ‘2011, page 4 para 3; this is the same equation as Zhang ‘2011’s equation 3; See also Murase ‘2011, page 724, col. right, para 1; pages 725-726, 2.2 Derivation of a generalized equation for steady-state magnetization in SPGR imaging), teaches wherein the concentration is a function of the image value (page 718, Calculation of Relaxivities, equation 3a&b), the image acquisition parameters of the protocol, longitudinal and transverse relaxation times of the contrast agent in blood, and a calibration constant of the magnetic resonance imaging device (See Zhang ‘2011, page 4, equation 3, page 5, para 1-2). When Substitute T1 or T2 of Rohrer ‘2005 into Zhang ‘2011’s equation 3, this new equation is the exactly the same as the Applicant’s equation 3 and 4 in para 0092 as the spoiled gradient echo equation. 
In re claim 28, Gharagouzloo ‘2014/301 teaches prior to introducing the paramagnetic or superparamagnetic blood pool contrast agent into the vasculature, determining a calibration constant (Step 3 of Fig. 1). 
And as shown above, it is obvious that the equation 3 of Zhang ‘2011 on page 4 can be used to determine K3 which is a calibration constant based on a proton density of the contrast agent in blood and a constant determined by an image space intensity value determined by the magnetic resonance imaging device in order to use basic and known math equation to obtain a desired value in that math equation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant has only submitted ISMRM Abstract for ISMRM 2014. See IDS filed on March 1, 2022. 
The Examiner is requesting Applicant to submit a high resolution copy of the poster presented at ISMRM Annual Meeting taken place during May 10-16, 2014 in Milano, Italy. ISMRM meeting date can be found from https://www.ismrm.org/14/. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793